DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 & 21-32 in the reply filed on 12/29/20 is acknowledged.
Allowable Subject Matter
Claims 1-8 and 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest, a method for forming a semiconductor device, the method comprising: forming an isolation structure in a semiconductor substrate, wherein inner sidewalls of the isolation structure demarcate a device region of the semiconductor substrate; forming a plate at least partially overlying the device region and at least partially overlying the isolation structure, wherein the plate exposes a first portion of the device region and a second portion of the device region that is laterally spaced from the first portion of the device region, wherein the first portion of the device region adjoins a first inner sidewall of the isolation structure and the second portion of the device region adjoins a second inner sidewall of the isolation structure, and wherein the plate at least partially overlies the first inner sidewall and the second inner sidewall; and with the plate at least partially overlying the device region, forming a first source/drain region in the first portion of the 
Claims 2-8 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.

With respect to claim 21, the prior art of record fails to teach or suggest, a method for forming a semiconductor device, the method comprising: forming an isolation structure in a semiconductor substrate, wherein inner sidewalls of the isolation structure demarcate a device region of the semiconductor substrate; forming a plate at least partially overlying the device region and at least partially overlying the isolation structure, wherein the plate exposes a first portion of the device region and a second portion of the device region that is laterally spaced from the first portion of the device region, wherein the first portion of the device region adjoins a first inner sidewall of the isolation structure and the second portion of the device region adjoins a second inner sidewall of the isolation structure, wherein the first inner sidewall and the second inner sidewall are laterally spaced and face one another, and wherein the plate at least partially overlies the first inner sidewall and the second inner sidewall; and with the plate at least partially overlying the device region, forming a first source/drain region in the first portion of the device region and a second source/drain region in the second portion of the device region.
Claims 22-28 are allowed as being directly or indirectly dependent of the allowed independent base claim 21.


Claims 30-32 are allowed as being directly or indirectly dependent of the allowed independent base claim 29.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TIMOR KARIMY/Primary Examiner, Art Unit 2894